Blair Moody, Jr., J.
(concurring in result). Based upon a review of the record and the facts available to the respondent at the time Hearing Panel 19 convened in 1972, I concur in the result of the majority.
The question before the Court is whether the respondent intentionally failed to disclose material facts in connection with his petition for reinstatement of his license to practice law, not whether the decision of Hearing Panel 19 was res judicata as to a later determination by Hearing Panel 11.
In October, 1972, when Hearing Panel 19 reinstated respondent’s privilege to practice law, the trial in Kansas over the disputed funds had not yet begun. Not until December of that year did the Kansas trial court render its decision in favor of the respondent. Furthermore, the Kansas Supreme Court did not issue its opinion reversing the decision of its trial court until April of 1974.
At the time respondent appeared before Hearing *53Panel 19 he viewed himself as a plaintiff in the Kansas case, claiming back wages from his cousin and, as such, he acknowledged the facts and circumstances surrounding the Kansas litigation. He could not fairly have been expected to anticipate then the decision of the Kansas Supreme Court two years later labeling certain aspects of his employment performance as that of a "faithless servant” and reducing the number of work weeks for which he was entitled to compensation.
Coleman and Ryan, JJ., concurred with Blair Moody, Jr., J.